UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                       USDC-SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
 BRIGIDO MERINO LEON, MAXIMO                                           DOC#:
 MARTINEZ RAMIREZ, AND RICARDO                                                             3
                                                                       DATE FILED: // 6 / 7-o
 RAMIREZ HERNANDEZ, individually and
 on behalf of others similarly situated,

                              Plaintiffs,
                                                                 No. 19-CV-8266 (RA)
                         V.
                                                                         ORDER
 UNIV 45 FRUIT & VEGETABLE doing
 business as EPICUREAN MARKET, 45
 UNIVERSITY PLACE CORP. doing
 business as EPICUREAN MARKET, JAMES
 CHO, AND SOOK J. MIN,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         The Court has been informed that this case has been settled in principle. Accordingly, it is hereby:

         ORDERED that the above-captioned action is discontinued without costs to any party and without

prejudice to restoring the action to this Court's docket if the application to restore the action is made within

thirty (30) days. Any application to reopen this action must be filed within thirty (30) days of this order,

and any application filed thereafter may be denied solely on that basis. If the parties seek to have the

Court retain jurisdiction to enforce a settlement agreement, the terms of the agreement must be placed on

the public record and "so ordered" by the Court within the same thirty-day period. See Hendrickson v.

United States, 791 F.3d 354,358 (2d Cir. 2015). The Clerk of Court is respectfully directed to close this

case.

SO ORDERED.

Dated:      January 30, 2020
            New York, New York


                                                    United States District Judge
